DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
This office action is in response to correspondence filed on 04//29/2021.

Election/Restriction
It is acknowledged that applicant has elected without traverse Group 1, claims 1-6, in a required election-restriction correspondence received 02/10/2022.


Information Disclosure Statement
The information disclosure statements filed 07/30/2021 and 02/10/2022 were filed before the first action on the merits. This submission is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, they are have been fully considered by the Office.

Abstract
                The abstract filed 04//29/2021 appears to be acceptable.




Claim Objections
Following claim(s) are objected to because of the grammatical errors and informalities, for consistency and accuracy of the claim languages:
Claim 3 recites “arranged linearly”, the limitation as recited does not limit the scope of the “linearly”, this should be revised to “arranged linearly along the width of the first and the second paddles”.
Claim 3 recites “physical”, the limitation as recited does not limit the scope of the “physical”, this should be revised to “wherein the physical contacts physically contact the first and the second paddles”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 are rejected under 35 U.S.C. 102(a)(1) as best understood as being anticipated by or, in the alternative, under 35 U.S.C. 103 as best understood as obvious over U.S Publication number 2005/0160858 A1 to MERNOE (MERNOE).

Re: Claim 1:
MERNOE discloses:
 A hinge-type actuator device comprising: 
a first and second paddle (See Figs. 5-7: first paddle 45 and second paddle 30); -
 first and second artificial muscle actuator segment (See Figs. 5-7: 49, 31); and 
a plurality of contacts (See Figs. 5-7: plurality of contacts as described in ¶0056), wherein the first and second artificial muscle actuator segments are actuated via the contacts (See Figs. 5-7: electric contacts as shown in figures 1-2 and described in ¶0056), 
actuation of the first artificial muscle actuator segment (See Figs. 5-7: 49) causes the first and second paddle (See Figs. 5-7:  first paddle 45 and second paddle 30) to open the hinge-type actuator (See Figs. 5-7: ¶0048: opened as shown in figure 6), and 
actuation of the second artificial muscle actuator segment (See Figs. 12-16: second paddle 31) causes the first and second paddle (See Figs. 5-7:  first paddle 45 and second paddle 30) to close the hinge-type actuator (See Figs. 5-7:  as shown in figure 7 and described in ¶0052).

Re: Claim 3:
MERNOE discloses:
The hinge-type actuator of claim 1, wherein the first and second artificial muscle actuator segments (See Figs. 5-7: 49, 31) are arranged linearly (See Figs. 5-7: artificial muscle actuator segment 49 is linear with respect to support 50, and artificial muscle 31 is linear to paddles 30 and 45, further the recitation “arranged linearly” does not limit the scope of the claims such as linear to what).

Re: Claim 4:
MERNOE discloses:
The hinge-type actuator of claim 1, wherein the plurality of contacts are electrical (See Figs. 5-7: electric contacts as shown in figures 1-2 and described in ¶0056). 

Re: Claim 5:
MERNOE discloses:
The hinge-type actuator of claim 1, wherein the plurality of contacts are physical (See Figs. 5-7: electric contacts as shown in figures 1-2 and described in ¶0056). 

Re: Claim 6:
MERNOE discloses:
The hinge-type actuator of claim 1, wherein the plurality of contacts are both electrical (See Figs. 5-7: electric contacts as shown in figures 1-2 and described in ¶0056) and physical (the electrical contacts are physical as shown in figures 1-2, the claim does not limit the scope of the claim by recitation “physical” in the instant case the electrical contacts are physical). 


Allowable Subject Matter and Prior Art

Claim (s) 2 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art U.S Publication number 2005/0160858 A1 fails to disclose either alone or in combination to teach or fairly suggest:
Re: Claim 2: “wherein the first and second artificial muscle actuator segments are arranged parallel to each other” in combination with limitations of base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925. The examiner can normally be reached 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAFIQ MIAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        March 1, 2022